DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claims 1 and dependent claims 2-7, the closest prior art references, Sekine (US 2015/0277172 A1), Moriwaki (US 2015/0346535 A1), and Yoshida (US 2019/0391436 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a first transistor that is disposed between the first substrate and the seal material in the thickness direction of the first substrate; a second transistor that is disposed between the first substrate and the seal material in the thickness direction of the first substrate and is arranged next to the first transistor along a first direction in plan view; a third transistor that is disposed between the first substrate and the seal material in the thickness direction of the first substrate and is arranged next to the first transistor along a second direction that intersects the first direction in plan view; a fourth transistor that is disposed between the first substrate and the seal material in the thickness direction of the first substrate 84 and is arranged next to the third transistor along the first direction in plan view; a first wiring layer that is disposed between the first transistor and the seal material in the thickness direction of the first substrate and is disposed between the second transistor and the seal material in the thickness direction of the first substrate, the first wiring layer being extended along the first direction and having a first width in the second direction; and a second wiring layer configured to electrically connect a source drain region of the first transistor and a source drain region of the second transistor, the second wiring layer having a second width that is narrower than or equal to the first width of the first wiring layer, and is overlapped with the first wiring layer in plan view.” Namely, none of the cited references disclose the combination of the four transistor layers with cited structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871